Title: Pennsylvania Assembly Committee of Correspondence to Richard Jackson and Benjamin Franklin, 20 February 1768
From: Pennsylvania Assembly Committee of Correspondence
To: Jackson, Richard,Franklin, Benjamin


Gentlemen,
[February 20, 1768]
We are particularly enjoined by the House of Assembly, now sitting, to request that you would co-operate with the Agents of the other colonies in any decent and respectful Application to Parliament, in case such Application is made by them for a Repeal of the late Act imposing Duties on the Importation of Paper, Glass, &c. into the American Provinces, which Act is looked upon highly injurious to the Rights of the People, and our commercial Interest. We are likewise directed to transmit you Copies of the several Messages which have passed between the two Branches of the Legislature, with the other Papers and Proofs taken and laid before the House during the present Sitting, which demonstrate the present unhappy State of the Province, and the Necessity of your fulfilling the Instructions you have received from the several late Assemblies, confirmed by this House in our Letter of the seventeenth of October last,  to prosecute to an Issue the Petitions now before His Majesty, with the most careful Attention to those Instructions, that all the Charter and legal Rights and Privileges are preserved and secured to the Inhabitants of this Province, and not otherwise. Mr. Jackson’s Letter of the ninth of December, was Yesterday read in the House, and we are ordered again to request that you would not miss any Opportunity of endeavouring to obtain a Repeal of the Act restraining the legal Tender of Paper Bills of Credit, for should a Rupture with the Indians unhappily take Place, which we have too much Reason to dread, the Assemblies must find it attended with the greatest Difficulty, if not impracticable, to raise the necessary Supplies. We are your respectful Friends,



William Rodman,
Joseph Galloway, Speaker,


Isaac Pearson,
James Pemberton,


Joseph Fox,
John Ross,


Joseph Richardson,
Thomas Livezey.



